Citation Nr: 0911377	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-03 528A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a bilateral foot 
disability characterized as flat feet and associated foot 
pain. 

3.  Entitlement to service connection for a bilateral ankle 
disability. 

4.  Entitlement to a 10 percent evaluation for multiple, non-
compensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran and M.G.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

A video conference hearing was held before the undersigned 
Veterans Law Judge in February 2009.  A transcript of that 
proceeding is associated with the claims folder.  

In statements of March and May 2008, the Veteran has raised 
the issues of entitlement to service connection for 
posttraumatic stress disorder and/or anxiety.  These issues 
are REFERRED to the RO for initial development and 
consideration.

The issues of service connection for a low back disability 
(which is being reopened herein), and bilateral foot and 
ankle disabilities, are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed July 1997 decision, the Board denied a 
claim of entitlement to service connection for a back 
disability.  

2.  Evidence received since the Board's July 1997 denial, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  At no time have the Veteran's two service-connected 
disabilities been shown to interfere with his ability to 
work.  


CONCLUSIONS OF LAW

1. The July 1997 Board decision which denied the Veteran's 
claim of entitlement to service connection for a low back 
disability is final. 38 U.S.C.A. §§ 5103(a), 7104 (West 
2002).

2. The evidence received subsequent to the July 1997 Board 
decision is new and material, and the requirements to reopen 
the claim have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities is not warranted. 38 C.F.R. § 
3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in May 2003 informing him of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  A statement of the case was issued in February 2005, 
followed by supplemental statements of the case in April 2006 
and March 2006.  The May 2003 letter and subsequent 
readjudication of the appeal satisfied the requirements of 38 
C.F.R. § 3.159(b)(1), as well as the requirements of Dingess 
v. Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date.  VA's duty to 
notify the Veteran was met in this case. 

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's statements, hearing testimony, his service 
treatment records, post-service treatment records, and 
several VA examination reports have been associated with the 
claims folder.  Based on the foregoing, the Board finds that 
the duty to assist the Veteran has been satisfied.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought. To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the Board is granting in full the benefit 
sought on appeal. Thus the Board will assume, without 
deciding, that any error committed with respect to either the 
duty to notify or the duty to assist in respect to the claim 
was harmless and will not be further discussed.

Accordingly, VA has done everything reasonably possible to 
assist the Veteran.  A remand for further development of 
these particular claims would serve no useful purpose.  VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.

I. Applicable Law and Regulations Relating to New and 
Material Evidence Claims

In March 1995, the RO denied entitlement to service 
connection for a low back disability.  The Veteran appealed 
that determination and the matter came before the Board in 
July 1997.  At that time, the claim was denied.  The Veteran 
did not appeal, and that determination became final.  See 38 
U.S.C.A. § 7104.  In November 1998 and April 2003, the RO 
denied the Veteran's requests to reopen his claim and the 
present appeal ensued.  

Based on the procedural history set forth above, the 
appropriate issues for consideration are whether new and 
material evidence has been received to reopen the claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 38 C.F.R. § 3.156(a).  
Because the Veteran filed his claims after this date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Request to reopen a claim for service connection for a low 
back disability

Again, the Board denied a claim of entitlement to service 
connection for a back disability in July 1997, and that 
determination is final.  See 38 U.S.C.A. § 7104.  In 
rendering the July 1997 decision, the Board concluded that 
there was no competent medical evidence showing that the 
Veteran's current back disorder was etiologically related to 
back injuries sustained in service.  See BVA Decision, July 
1997, p. 12.  

The evidence of record at the time of the July 1997 denial 
included service treatment records reflecting treatment for 
back pain, multiple VA examinations, private treatment 
reports from 1974 and 1975 documenting back pain, and VA 
outpatient treatment reports from 1985 to 1995 showing 
continuing treatment for back pain.  The pertinent diagnoses 
during these time periods included, lumbar strain, 
degenerative joint disease, L5-S1 disc disease, and chronic 
low back pain.  

The Board finds that the evidence submitted since the July 
1997 Board decision is both new and material.  In particular, 
the evidence includes VAMC treatment records documenting 
treatment for low back pain, private MRI reports of the 
lumbar spine, credible testimony from the Veteran's June 2008 
Board hearing, and, perhaps most importantly, a medical 
opinion from Dr. Hawkins suggesting a nexus between the 
claimed in-service injury and the Veteran's current back 
disability.  

In this regard, prior to rendering her opinion, Dr. Hawkins 
referred the Veteran for an MRI of the lumbar spine in 
September 2005.  The MRI findings revealed desiccation of the 
disc at the L5-S1 level, with broad-based disc bulge, and 
degenerative changes.  The subsequent May 2006 medical 
opinion from Dr. Hawkins stated that the Veteran had "severe 
osteoarthritic degenerative changes that were directly 
related to two accidents incurred while on active duty" 
(emphasis added).  She noted that when the Veteran fell 30 to 
40 feet from a pole during service, it resulted in 
compression trauma to the spine.  

Significantly, at the time of the July 1997 Board decision, 
there was no such medical opinion directly relating the in-
service injury to the Veteran's present condition.  The 
medical opinion clearly relates to an unestablished fact 
necessary to substantiate a claim, and, since the credibility 
of that medical statement must be assumed, raises at least a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.  

As the criteria for new and material evidence under 38 C.F.R. 
§ 3.156(a) have been satisfied, the claim of entitlement to 
service connection for a back disability is reopened.  Thus, 
all aspects of this claim, including any contentions of 
secondary service connection, are for consideration.  
However, it is determined that additional development is 
required prior to adjudication on the merits.  Accordingly, 
the underlying service connection claim will be addressed in 
the REMAND section of this decision.

II. Entitlement to a 10 percent evaluation for multiple, non- 
compensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.

Where a Veteran has been assigned two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating. 38 C.F.R. § 
3.324.

Effective December 1971, the Veteran was service connected, 
at a noncompensable rate, for left upper arm lipoma and non-
specific urethritis.  See Rating Decision, dated April 1974.  
Most recently, in April 2003, the Veteran requested an 
increase in his noncompensable, service-connected 
disabilities.  In the August 2003 rating decision, the RO 
denied compensable ratings for both disabilities.  The 
Veteran is, therefore, presently separately service-connected 
for two disabilities, which have been deemed non- compensable 
under the rating schedule.  The question becomes whether the 
disabilities are of such character as to clearly interfere 
with the Veteran's normal employability such that a 10 
percent rating may be assigned under 38 C.F.R. § 3.324.

At no time throughout the course of this appeal has the 
Veteran contended that he is unemployable due to his 
noncompensable service-connected disabilities.  In fact, at 
his February 2009 hearing, when asked whether his service-
connected lipoma affected his everyday functioning the 
Veteran responded, "No, it doesn't affect my functioning." 
See Hearing Transcript, p. 41.  Similarly, when asked about 
his service-connected urethritis, the Veteran stated that it 
had not bothered him in 30 years. See Hearing Transcript, p. 
42.  The Board finds such testimony to be highly probative as 
to the issue of interference with normal employability, as 
required under 38 C.F.R. § 3.324.  

Other than his hearing testimony, the Veteran has not 
submitted any evidence that suggests that his service-
connected lipoma and non-specific urtheritis interfere with 
his employability.  The only records in the file showing 
interference with employment are VA psychiatric treatment 
notes, which indicate that the Veteran believes he is unable 
to work due to other, non-service connected disabilities.  
For example, during a VA mental health claims assessment from 
January 1994, the Veteran stated that his quit his last job 
because he injured himself when he fell from a ladder.  
However, there is no evidence, medical or otherwise, in the 
claims file to suggest that the Veteran's lipoma and non-
specific urtheritis interfere with his employment in any 
manner.  

In light of the Veteran's own testimony, and because there is 
no evidence that the noncompensable service-connected 
disabilities interfere with his ability to work, it must be 
concluded that they are not shown to be of such character as 
to clearly interfere with normal employability.  

The weight of the evidence is against the Veteran's claim and 
a 10 percent evaluation for multiple noncompensable service-
connected disabilities is not warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the Veteran's 
claim.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a back 
disability is reopened, and to this extent the appeal is 
granted.

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.




REMAND

As indicated earlier, new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability.  However, the Board finds 
that additional development is required before the underlying 
service connection claim may be addressed on the merits.  

The Board also finds that similar additional development is 
necessary with respect to the Veteran's claims entitlement to 
service connection for bilateral ankle and foot disabilities.  
Specifically, comprehensive VA examinations for the back, 
feet, and ankles are found to be necessary here, for the 
reasons explained below.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Court noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.

In the present case, the Veteran has described continuous 
back, foot, and ankle pain since service, and in particular, 
since allegedly falling 30-40 feet from a pole during 
advanced infantry training at Fort Huachuca in 1967.  See, 
e.g., Hearing Transcript, pp. 3-23.  

It is noted that the record does contain some in-service 
complaints of back pain, although no specific injury is 
documented.  Specifically, service treatment records show 
that in October 1967, the Veteran presented with complains of 
back pain on the right side, with muscle spasm in the 
paravertebral area.  In September 1969, he complained of pain 
in the neck radiating to the shoulders, low back pain, and 
pain radiating to both ankles.  A neurological examination 
was negative.  He was seen two days later for similar 
complaints and treatment.  Physical examination revealed no 
abnormality, and an x-ray was negative.  The next day, the 
Veteran again complained of low back pain located in the 
right sacro-iliac area.  On separation physical examination 
in November 1971, no musculoskeletal abnormality was 
reported. 

With respect to the Veteran's feet and ankles, service 
treatment records are absent for any treatment, findings, or 
diagnoses of flat feet or other pathology causing foot pain 
or ankle pain.  In September 1969, the Veteran complained of 
low back pain radiating to the ankles.  No diagnosis was 
shown; the Veteran's service treatment records are otherwise 
silent as to any treatment, findings, or diagnoses relating 
to the feet or ankles 

Since service, the Veteran has been treated by both private 
and VA medical providers for his low back pain, beginning in 
1974 to the present.  His back symptomatology has been 
variously diagnosed as lumbar strain, degenerative joint 
disease, L5-S1 disc disease, and chronic low back pain.  
Significantly, in 1975, a private treatment report indicated 
that the Veteran injured his back on the job while unloading 
boxes from a railroad box car.  He was diagnosed with 
cervical and lumbar strain at that time.  According to his 
own testimony, he received Workers Compensation from the 
State of Louisiana due to that injury.  Associated medical 
records from the Workers Compensation claim/determination 
have not been obtained.  This must be accomplished in order 
to better evaluate the etiology of the Veteran's claimed back 
condition.  

With respect to the bilateral foot disability, the Board 
notes that the Veteran has been diagnosed with degenerative 
joint disease of the first metatarsal phalangeal joints and 
mild osteopenia in the left foot.  A July 2005 X-ray report 
from a VA outpatient clinic showed mild osteopenia of the 
right foot; arthritic changes of the first metatarsal joint 
in the left foot were also demonstrated.  There was no 
evidence of fracture involving either foot; a diagnosis of 
sinus tarsal syndrome of the right foot was also provided.  A 
more recent VA X-ray report dated March 2006 noted pes planus 
of the right foot only; a probable healed calcaneal fracture 
of the right foot was also shown.  

With respect to the bilateral ankle disability, MRI reports 
dated September 2005 noted a tendon tear in the right ankle, 
with moderate thickening.  A July 2005 VA outpatient 
treatment report diagnosed anterior degenerative joint 
disease of the ankles.  A March 2006 X-ray report found no 
abnormalities of the ankle joint.  
The Veteran has reported a history of continuing feet and 
ankle symptoms since service, such reports began in 2002.  
Clinical records showing treatment for right ankle pain in 
2002 contained no reference to on-going symptomatology since 
service.  

The Veteran has testified that he fell from a telephone pole 
in service and injured his back, ankles and feet in the 
incident.  He claims that he had these problems prior to the 
work-related injury in 1974.   

The Board notes that the record does contain a medical 
opinion causally relating the Veteran's disabilities to 
active service, and it was this statement that was considered 
new and material, and providing the basis for this claim to 
be reopened.  In her statement on May 2006, Dr. Hawkins, a VA 
podiatrist, provided an opinion stating that the Veteran's 
back, foot, and ankle problems (i.e., "compression trauma") 
were caused by the in-service fall.  While the opinion 
addresses a probable etiology, it does not provide a 
rationale; nor does it address the documented absence of 
treatment for many years after the alleged in-service injury, 
and/or the intervening back injury in 1974 for which the 
Veteran received Workers Compensation.  Clarification as to 
these issues is necessary before a service connection 
determination can be made.  A comprehensive opinion that 
addresses all the key evidence in this case is required to 
decide this appeal

Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate authorities to 
obtain Workers' Compensation documents for 
benefits received in 1974 and/or 1975 in 
the State of Louisiana.  

2.  The Veteran should then be scheduled 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested disabilities 
of the back, feet, and ankles.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination. 

After examining the Veteran and reviewing 
the claims file, the examiner should 
identify any current disability of the 
back, feet, and ankles, both orthopedic 
and neurologic in nature.  The examiner 
must then offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
current back, foot, and/or ankle 
disabilities are related to service, to 
include as the result of the claimed in-
service fall from a pole in 1967.  In this 
regard, the Veteran's statements regarding 
this in-service fall should be accepted as 
fact for the purpose of this inquiry. 

Moreover, in considering the etiology of 
the claimed back disability, the examiner 
is also specifically asked to address the 
intervening injury to the back in 1975, 
for which the Veteran received workers' 
compensation.

3.  Finally, readjudicate the claims 
remaining on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


